Title: To Thomas Jefferson from Francis Taliaferro Brooke, 4 March 1826
From: Brooke, Francis Taliaferro
To: Jefferson, Thomas


My Dear Sir
March 4th 1826
The professorship of law being vacant by the lamented death of Mr Gilmer I take the liberty to recommend to your notice Mr John T Lomax of Fredg  —relatively speaking I think him well qualified to succeed Mr Gilmer he graduated at Wm & Mary College with much credit to himself has since been a laboreous Student and is at this time one of the best read professional lawyers in the State, his morals are without blemish his manners very attractive and well calculated to win the affections and command the respect of his class—what I think of great importance he is a Sound republican—I know no professional gentleman who would be prepared to lecture on all the branches of legal Science and on political economy yet I am sure I am acquainted with none, who would sooner qualify himself for a duty so comprehensive than Mr Lomax—with greatRespect & Esteem your he ServtFrancis Brooke